DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/03/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejection of claim 5 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11
Withdrawn claims: 				12-21
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				5
New claims: 					None
Claims currently under consideration:	1-11
Currently rejected claims:			1-11
Allowed claims:				None

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law or nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 (and claims 2-11 that are dependent thereon) is directed to a composition comprising natural products.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a composition comprising a number of nature-based products (i.e., 2-hydroxy-4-methoxybenzaldehyde, 4-hydroxy-3-methoxybenzaldehyde), which are not markedly different from their closest naturally-occurring counterparts because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed. For example, there is no evidence of record of a structural difference between the components in the claimed composition and that of their nature-based counterparts. Consequently, the claimed compositions are structurally the same as their closest naturally-occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
The recitation of specific ratios of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself.  Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have "the same effect it always had", i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kala lnoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different—structurally, chemically, or functionally—than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.

Claim Rejections - 35 USC § 102
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 2007/0160730; previously cited).
Regarding claim 1, John teaches a flavoring composition [0021] for conferring, enhancing, or imparting a vanilla note, wherein the composition comprises 2-hydroxy-4-methoxybenzaldehyde [0017] and 4-hydroxy-3-methoxybenzaldehyde (corresponding to vanillin) [0023] in a concentration greater than 0.1 ppm and/or a weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde of about 1:19 – 1:49 (corresponding to a composition containing about 2-5 wt.% 2-hydroxy-4-methoxybenzaldehyde combined [0017] with vanillin [0023]).  Although the ratio disclosed in John is broader than the claimed ratio, the ability of vanillin to impart vanilla flavor is known in the art [0003] and the ability of 2-hydroxy-4-methoxybenzaldehyde to impart, confer, and enhance vanilla taste is recognized by John [0010].  Since these compounds are known to have the claimed effects of conferring, enhancing, and imparting a vanilla note, the claimed ratios are ineffective in terms of distinguishing the claimed composition from the prior art.  Therefore, even though the disclosure of John is broader than the claim, it is sufficiently specific to anticipate the claimed composition.  MPEP 2131.03. II.
Regarding claim 2, John teaches the invention as described above in claim 1, including the composition is an edible product (corresponding to foodstuffs) [0010]. 
Regarding claim 5, John teaches the invention as described above in claim 1, including the concentration of 2-hydroxy-4-methoxybenzaldehyde in the composition is greater than about 0.1 ppm, such as about 1-5 ppm  [0017], which falls within the claimed concentration.
Regarding claims 6 and 7, John teaches the invention as described above in claim 1, including the composition comprises benzaldehyde [0023]. 

Claims 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 2007/0160730; previously cited) as applied to claim 1 above, as evidenced by Aldrich (“2-Hydroxy-4-methoxybenzaldehyde”, 2022, Sigma Aldrich, https://www.sigmaaldrich.com/US/en/product/aldrich/160695; previously cited).
Regarding claim 8, John teaches the invention as described above in claim 1, including 2-hydroxy-4-methoxybenzaldehyde is available from natural sources such as Decalipis hamiltonii and Aldrich Chemicals [0016].  Since 2-hydroxy-4-methoxybenzaldehyde from Aldrich Chemicals is a natural extract from Periploca sepium (page 2, paragraph 1), John teaches that the 2-hydroxy-4-methoxybenzaldehyde is an extract from a natural source.  It is also noted that the source of 2-hydroxy-4-methoxybenzaldehyde does not change its chemical or functional properties and, as such, does not add patentable weight to the invention.
Regarding claim 9, John teaches the invention as described above in claim 8, including 2-hydroxy-4-methoxybenzaldehyde is available from Aldrich Chemicals [0016].  Since 2-hydroxy-4-methoxybenzaldehyde from Aldrich Chemicals is at least 97.5% pure (page 4, fifth row under “Test” and “Specification”), the extract contains a concentration of 2-hydroxy-4-methoxybenzaldehyde within the claimed range. 
Regarding claim 11, John teaches the invention as described above in claim 8, including the natural source of 2-hydroxy-4-methoxybenzaldehyde is Periploca sepium (Aldrich, page 2, paragraph 1) and that Decalipis hamiltonii also contains 2-hydroxy-4-methoxybenzaldehyde (John [0016]).

Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 2007/0160730; previously cited) as applied to claim 1 above.
Regarding claim 3, John teaches the invention as described above in claim 1, including the amount of 2-hydroxy-4-methoxybenzaldehyde (and consequently, the amount of 4-hydroxy-3-methoxybenzaldehyde and resulting weight ratio of the two compounds) in the composition varies according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method [0026].  As the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde is a variable that can be modified, among others, according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde in the composition of John to obtain the desired flavor (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, John teaches the composition comprises a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanilla of about 1:50 to about 1:20 [0018].  Since the flavoring composition comprises 2-hydroxy-5-methoxybenzaldehyde, vanilla, and vanillin as a flavoring material or adjuvant [0021]-[0023], the composition comprises weight ratios of 2-hydroxy-5-methoxybenzaldehyde to vanillin that overlap the claimed range (e.g., a composition containing a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanilla of 1:50 could comprise 1 wt.% 2-hydroxy-5-methoxybenzaldehyde, 50 wt.% vanilla, and 49 wt.% vanillin, which results in a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanillin of 1:49, which falls within the claimed concentration).  A selection of a value within the overlapping range renders the claim obvious.
Regarding claim 4, John teaches the invention as described above in claim 1, including the amount of 2-hydroxy-4-methoxybenzaldehyde (and consequently, the amount of 4-hydroxy-3-methoxybenzaldehyde and resulting weight ratio of the two compounds) in the composition varies according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method [0026].  As the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde is a variable that can be modified, among others, according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde in the composition of John to obtain the desired flavor (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, John teaches the composition comprises a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanilla of about 1:50 to about 1:20 [0018].  Since the flavoring composition comprises 2-hydroxy-5-methoxybenzaldehyde, vanilla, and vanillin as a flavoring material or adjuvant [0021]-[0023], the composition comprises weight ratios of 2-hydroxy-5-methoxybenzaldehyde to vanillin that overlap the claimed range (e.g., a composition containing a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanilla of 1:50 could comprise 1 wt.% 2-hydroxy-5-methoxybenzaldehyde, 50 wt.% vanilla, and 49 wt.% vanillin, which results in a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanillin of 1:49, which falls within the claimed concentration).  A selection of a value within the overlapping range renders the claim obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over John (US 2007/0160730; previously cited) as evidenced by Aldrich (“2-Hydroxy-4-methoxybenzaldehyde”, 2022, Sigma Aldrich, https://www.sigmaaldrich.com/US/en/product/aldrich/160695; previously cited) as applied to claim 8 above.
Regarding claim 10, John teaches the invention as described above in claim 8, including 2-hydroxy-4-methoxybenzaldehyde is available from Aldrich Chemicals [0016].  Since 2-hydroxy-4-methoxybenzaldehyde from Aldrich Chemicals is at least 97.5% pure (page 4, fifth row under “Test” and “Specification”), the extract can contain 3-hydroxy-4-methoxybenzaldehyde in a concentration of 0-25,000 ppm, which overlaps the claimed concentration.  The selection of an amount within the overlapping range renders the claimed concentration obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claim 5: Applicant amended claim 5 to fully address the rejection; therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §101 of claim 1:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the present specification demonstrates surprising results in Examples 2-3 and in [0091] and [0095] as the weight ratio between 2-hydroxy-4-methoxybenzaldehyde and 4-hydroxy-3-methoxybenzaldehyde surprisingly provides a high vanillin flavor intensity.  Applicant stated that these results demonstrate that the claimed compositions possess functional flavor characteristics distinct from the individual flavors of the components (Applicant’s Remarks, page 7, paragraphs 1-5).
However, the flavor of natural vanilla extract is due to the presence of aromatic compounds including vanillin (John [0003]) and the combination of 2-hydroxy-4-methoxybenzaldehyde with vanilla extract extends/enhances the vanilla taste (John [0010]).  This disclosure at least suggests that the vanillin taste in the vanilla extract is extended/enhanced since vanillin contributes to the flavor of vanilla extract.  Therefore, the combination of these two naturally-occurring compounds resulting in an increase in vanillin flavor intensity is an inherent or innate characteristic which does not qualify as a functional flavor characteristic distinctly different from the individual flavors of the components.  Furthermore, the claimed ratio does not meaningfully limit the claim as the present specification does not demonstrate criticality of the claimed ratio.  Examples 2-3 of the present specification do not compare compositions containing various ratios of 2-hydroxy-4-methoxybenzaldehyde and vanillin but compare an inventive composition containing a weight ratio of 2-hydroxy-4-methoxybenzaldehyde to vanillin of 1:100 (Example 2) or a weight ratio of 2-hydroxy-4-methoxybenzaldehyde to vanillin of 1:192 (Example 3) with comparative examples containing either 2-hydroxy-4-methoxybenzaldehyde or vanillin, but not a combination of the two components.  Therefore, the Examples merely demonstrate that a combination of 2-hydroxy-4-methoxybenzaldehyde and vanillin results in enhanced vanillin taste, which is an innate/inherent characteristic as previously described.  Since Applicant has not demonstrated the claimed product to have any functional or structural characteristics that distinguish it from its naturally-occurring counterpart, the rejection is maintained.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-2 and 5-7 over John: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that John specifically teaches a weight ratio between 2-hydroxy-4-methoxybenzaldehyde and vanilla, not a weight ratio between 2-hydroxy-4-methoxybenzaldehyde and vanillin.  Applicant pointed to [0018] of John as teaching that the weight ratio of vanilla to 2-hydroxy-4-methoxybenzaldehyde is from about 50:1 to about 20:1. Applicant stated that John does not teach with particularity weight ratios for a combination of 2-hydroxy-4-methoxybenzaldehyde and vanillin.  Applicant stated that the amount of vanillin in the composition of John is substantially lower than the claimed amounts of vanillin since John teaches a weight ratio between 2-hydroxy-4-methoxybenzaldehyde and vanillin of about 1:0.1 – 1 to about 1:0.04-0.4 (Applicant’s Remarks, page 7, paragraph 6 – page 8, paragraph 3).
However, the Examiner points out that John teaches various methods of quantifying the amount of 2-hydroxy-4-methoxybenzaldehyde in the composition in [0017]-[0018].  Johns also teaches that its flavoring composition contains 2-hydroxy-4-methoxybenzaldehyde, vanilla, and conventional flavoring materials or adjuvants [0021].  Since John teaches that a conventional flavoring material is vanillin [0022] and that a flavor adjuvant is also vanillin [0023], John teaches a composition containing a combination of 2-hydroxy-4-methoxybenzaldehyde, vanilla, and vanillin.  Furthermore, all the various methods of quantifying 2-hydroxy-4-methoxybenzaldehyde in the composition in [0017]-[0018] of John comprise weight ratios of 2-hydroxy-4-methoxybenzaldehyde to vanillin which overlap the claimed ratio.  Therefore, John teaches, with sufficient particularity, a flavoring composition that comprises weight ratios of 2-hydroxy-4-methoxybenzaldehyde to vanillin which overlap the claimed ratio.  Since the prior art has been shown to teach the features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 8-9 and 11 over John as evidenced by Aldrich: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claims 8-9 and 11 are patentable by reason of dependency from claim 1 (Applicant’s Remarks, page 8, paragraphs 4-7).
However, the prior art has been shown to teach the features of claim 1 as described above in the response to Applicant’s arguments.  Therefore, Applicant’s arguments have been shown to be unpersuasive and the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 3-4 over John: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claims 3-4 are patentable by reason of dependency from claim 1.  Applicant stated that John is silent toward the effect of a small amount of 2-hydroxy-4-methoxybenzaldehyde in combination with 4-hydroxy-3-methoxybenzaldehyde as presently claimed.  Applicant stated that the claimed composition allows for a decreased amount of 4-hydroxy-3-methoxybenzaldehyde needed to reconstitute the vanilla flavor and such a benefit is not taught or suggested in John (Applicant’s Remarks, page 9, paragraphs 1-4).
However, as described above in the rejection of claim 1, the ability of vanillin to impart vanilla flavor is known in the art (John [0003]) and the ability of 2-hydroxy-4-methoxybenzaldehyde to impart, confer, and enhance vanilla taste is recognized by John [0010].  Since these compounds are known to have the claimed effects of conferring, enhancing, and imparting a vanilla note, the claimed ratios are ineffective in terms of distinguishing the claimed composition from the prior art.  John also recognizes that using 2-hydroxy-4-methoxybenzaldehyde to extend vanilla flavor is beneficial from a cost standpoint [0016].  This disclosure also at least suggests that a lower amount of 4-hydroxy-3-methoxybenzaldehyde may be used in a vanilla composition since 2-hydroxy-4-methoxybenzaldehyde extends its flavor.
Applicant argued that the present application demonstrates unexpected results in Examples 2-3, [0091], and [0095] of the present specification.  Applicant sated that these disclosures show that the claimed weight ratio is critical and evidence of patentability (Applicant’s Remarks, page 9, paragraphs 5-6).
However, the claimed ratio does not meaningfully limit the claim as the present specification does not demonstrate criticality of the claimed ratio.  “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”  MPEP 716.02(d).II.  Examples 2-3 of the present specification do not compare compositions containing various ratios of 2-hydroxy-4-methoxybenzaldehyde and vanillin but compare an inventive composition containing a weight ratio of 2-hydroxy-4-methoxybenzaldehyde to vanillin of 1:100 (Example 2) or a weight ratio of 2-hydroxy-4-methoxybenzaldehyde to vanillin of 1:192 (Example 3) with comparative examples containing either 2-hydroxy-4-methoxybenzaldehyde or vanillin, but not a combination of the two components.  Therefore, the Examples merely demonstrate that a combination of 2-hydroxy-4-methoxybenzaldehyde and vanillin results in enhanced vanillin taste.
Applicant argued that the Office concluded that the presently claimed ratios would have been obvious to a person of ordinary skill in the art without providing any evidentiary evidence.  Applicant stated that there is no teaching or suggestion in John to modify its ratios outside its preferred ranges to arrive at the present claims.  Applicant stated that a prima facie case of obviousness requires a clear articulation of reasons why the claimed invention would have been obvious.  Applicant stated that the Office must articulate: (1) a finding that there was some teaching, suggestion, or motivation either in the references themselves or in the general knowledge of a skilled practitioner in the art to modify the reference; (2) a finding that there was a reasonable expectation of success; and (3) any necessary additional findings based on Graham factual inquiries to explain a conclusion of obviousness.  Applicant stated that the only way to arrive at the present claims from John would be to modify John without guidance which would require impermissible hindsight (Applicant’s Remarks, page 9, paragraph 7 – page 11, paragraph 2).
However, John teaches that the amount of 2-hydroxy-4-methoxybenzaldehyde (and consequently, the amount of 4-hydroxy-3-methoxybenzaldehyde and resulting weight ratio of the two compounds) in the composition varies according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method [0026].  Therefore, John provides: (1) teaching to modify the amounts of 2-hydroxy-4-methoxybenzaldehyde (and consequently, the amount of 4-hydroxy-3-methoxybenzaldehyde and resulting weight ratio of the two compounds) disclosed in [0017]-[0018]; and (2) a reasonable expectation of success in doing so, especially wherein present claim 1 does not require any actual amount of 2-hydroxy-4-methoxybenzaldehyde and/or 4-hydroxy-3-methoxybenzaldehyde in the composition.  As such, the Office has established a prima facie case of obviousness as required.  Furthermore, John teaches the composition comprises a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanilla of about 1:50 to about 1:20 [0018].  Since the flavoring composition comprises 2-hydroxy-5-methoxybenzaldehyde, vanilla, and vanillin as a flavoring material or adjuvant [0021]-[0023], the composition comprises weight ratios of 2-hydroxy-5-methoxybenzaldehyde to vanillin that overlap the claimed range (e.g., a composition containing a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanilla of 1:50 could comprise 1 wt.% 2-hydroxy-5-methoxybenzaldehyde, 50 wt.% vanilla, and 49 wt.% vanillin, which results in a weight ratio of 2-hydroxy-5-methoxybenzaldehyde to vanillin of 1:49, which falls within the claimed concentration).  A selection of a value within the overlapping range renders the claim obvious.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

 Claim Rejections – 35 U.S.C. §103 of claim 10 over John as evidenced by Aldrich: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claim 10 is patentable by reason of dependency from claim 1 (Applicant’s Remarks, page 11, paragraphs 3-6).
However, the prior art has been shown to teach the features of claim 1 as described above in the response to Applicant’s arguments.  Therefore, Applicant’s arguments have been shown to be unpersuasive and the rejection of claim 10 is maintained as written herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791